DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 9-10 and 17-18, the limitations of the shards configured to be ejected a predetermined distance in response to impact of the munition are not described in the specification in a way to reasonably enable one of skill in the art to make or use the invention. There are insufficient details in the claims and specification to convey how the shards are to be ejected to a predetermined distance upon or following impact of the munition with the target. The specification does not provide any additional details which are not present in the claim and the claim alone, or with the support of the specification, does not provide enough structure or functional language to allow one ordinary skill in the art to understand how the shards are ejected to a distance at impact. As is well known in the art, submunitions are typically dispensed at a particular distance from a target and then a predetermined distance can be established between the submunitions. It is unclear to the Examiner how the shards are to be ejected after impact and still function as claimed to project lasers without additional structure or components which appear to be absent from the specification.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8, 11, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draper, US Patent Publication No. 2013/0023364 in view of Despain, US Patent No. 10,514,240.
Regarding claim 1, Draper discloses a targeting munition (shown in figure 5A) for a targeting system, the targeting munition comprising: a payload (500 inter alia) including a plurality of shards (500), wherein the shards including a light source (510) configured to emit targeting emission in response to the targeting munition impacting an area at or proximate to a target ([0021]); however, Draper does not specifically disclose the light source as being a laser diode. Nonetheless, Despain teaches a munition which communicates to a plurality of submissles (31) and the submissiles are provided with a pulsing light or laser which emits a specific frequency in order to individually track the submissiles as taught in 8:4-13.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the light source of Draper to be a laser diode similar to that as taught by Despain since Despain teaches the two as equivalent light sources which are interchangeable to serve purpose of tracking. Using a laser like that taught by Despain provides greater visibility of each shard and allows for each shard to be tracked individually thus providing a greater reliability of tracking the target of Draper by being able to view clustering of the shards.
Regarding claim 2, Draper as modified by Despain further discloses each of the plurality of shards includes a laser diode (Draper discloses each shard has a light source which, as modified by Despain, is a laser diode)
Regarding claim 3, Draper as modified by Despain further discloses the laser diode is configured to emit the targeting emission at a predetermined frequency ({0021] of Draper and also taught by Despain in 8:4-13)
Regarding claim 7, Draper as modified by Despain further discloses a retention band (Draper discloses an elastic, frangible band holding the housing in the recess 514 which is broadly, yet reasonably a retention band) to retain the plurality of shards prior to the targeting munition impacting the target (Draper [0021])
 	Regarding claim 8, Draper as modified by Despain further discloses a band cutter configured to sever the retention band in response to the targeting munition impacting the target (Given the broadest reasonable interpretation, the barb structure 508 of Draper serves as a band cutter which severs the retention band when the munition impacts the target as disclosed in [0021] by separating the housing 500, which is held in place by elastic/frangible band in 514, upon impact)
	Regarding claim 11, Draper as modified by Despain discloses the claimed invention except for disclosing the specific number of shards is 5. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use any number of shards including but not limited to 5 shards, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 13-16 and 19, the combination of Draper and Despain renders the claimed method steps obvious since such would be a logical manner of using the combination.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp, US Patent No. 4,448,106 in view of Draper and Despain.
Regarding claim 1, Knapp discloses a targeting munition (10) for a targeting system, the targeting munition comprising: a payload including a plurality of shards (12), wherein at least one of the shards includes active elements for transmitting or emitting energy upon impact as taught in the abstract and 2:16-44 and is configured to emit targeting emission in response to the targeting munition impacting an area at or proximate to a target (2:16-60); however, Knapp does not specifically disclose a laser diode which is configured to emit the target emission. Nonetheless, as articulated above, Draper teaches a tracking munition with a plurality of shards which have a light source and Despain provides a clear teaching of a pulsing light or laser being equivalent in the art. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Knapp to have a laser diode as the active target emission mechanism similar to that as taught by Draper as modified by Despain since Knapp clearly considers active transmission means and modifying the submunitions of Knapp to emit lasers via laser diode would result in more reliable tracking and guidance to a target since each submunition would be individually trackable similar to that as taught by Despain and, depending on the desired outcome, the guided munition or attack of a target can be more precise.  
Regarding claim 2, Knapp as modified by Draper and Despain further discloses each of the plurality of shards includes a laser diode (Figure 5a of Draper teaches a light source on all 500s and Despain teaches each 31 has a laser)
Regarding claim 3, Knapp as modified by Draper and Despain further discloses the laser diode is configured to emit the targeting emission at a predetermined frequency (Taught by Draper in [0021 and Despain in 8:4-13)
Regarding claim 4, Knapp as modified by Draper and Despain further discloses the payload further comprises a battery (battery taught by Draper as power source 210) and a ballast (Knapp 25)
Regarding claim 5, Knapp as modified by Draper and Despain further discloses a propulsion system coupled to the payload (Knapp 3:62-67 discloses 10 is a missile, artillery or mortar round, all of which are known to have propulsion systems).  
Regarding claim 6, Knapp as modified by Draper and Despain further discloses the munition is an artillery round or mortar but does not specifically disclose the targeting munition is a 40 mm targeting grenade. Nonetheless, it would have been an obvious matter of design choice to define the payload as a 40 mm grenade, since Knapp considers a wide variety of options as payload delivery munitions and, depending on the desired mission or use, it would have been obvious to one of ordinary skill in the art to apply the teachings to a grenade which is launchable like a 40 mm grenade.

Regarding claim 7, Knapp as modified by Draper and Despain further discloses the payload further comprises a retention band (Draper discloses an elastic, frangible band holding the housing in the recess 514 which is broadly, yet reasonably a retention band) to retain the plurality of shards prior to the targeting munition impacting the target (Draper [0021]. Utilizing the teaching of Draper would ensure the submunitions are retained until a desired release point)

Regarding claim 8, Knapp as modified by Draper and Despain further discloses a band cutter configured to sever the retention band in response to the targeting munition impacting the target (Given the broadest reasonable interpretation, the barb structure 508 of Draper serves as a band cutter which severs the retention band when the munition impacts the target as disclosed in [0021] by separating the housing 500, which is held in place by elastic/frangible band in 514, upon impact)

Regarding claim 9, Knapp as modified by Draper and Despain further discloses each of the plurality of shards is configured to be ejected a predetermined distance in response to the targeting munition impacting the target (in view of the indefinite issues, the disclosure of Knapp in figures 1 and 2 as a target area 22 is interpreted to meet the limitation of the plurality of shards 12 ejected a predetermined distance as best understood by the examiner)
Regarding claim 10, Knapp as modified by Draper and Despain discloses the claimed invention except the predetermined distance is approximately 1 to 3 meters.  Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to define the area 22 of Knapp to be 1-3 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Knapp as modified by Draper and Despain further discloses the plurality of shards comprises five shards (Knapp discloses at least 5 shards 12 in figures 1 and 2 and thus meets the comprising claim limitation of five shards because Knapp does disclose 5 shards)
Regarding claim 12, Knapp as modified by Draper and Despain further discloses at least one of the plurality of shards is configured to land in an upright position such that the laser diode emits the targeting emission toward the sky (Knapp figures 3-10 show the shards 12 configured to land upright due to tip 25)  
Regarding claims 13-19, the combination of Knapp, Draper and Despain renders the claimed method steps obvious since such would be a logical manner of using the combination.

	Regarding claim 20, the claim is a combination of the limitations of claims 1-5 and 7-9 which are all rejected above. As such, claim 20 is rejected by Knapp in view of Draper and Despain for at least the same rejections and corresponding rationales as detailed in the rejections of claims 1-5 and 7-9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DERRICK R MORGAN/Primary Examiner, Art Unit 3641